Citation Nr: 0826843	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-18 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. [redacted]


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.

In May of 2008, the veteran and his wife testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he should be service-connected for 
PTSD. There is evidence of record that the veteran engaged in 
combat with the enemy and his claimed stressors are related 
to that combat. The veteran, however, has not been diagnosed 
with PTSD.  During the Travel Board hearing the veteran and 
his wife described the veteran's symptoms as having 
nightmares, flashbacks, anger, irritability, and a penchant 
for keeping to himself.  Though the veteran and his wife, as 
lay people, can give accurate statements regarding the 
symptoms the veteran may be experiencing, they cannot provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The veteran was afforded a VA examination in October 2005.  
He did score in a range consistent with a diagnosis of mild 
PTSD on the Mississippi scale during his VA examination, and 
his Axis I diagnostic impression described an adjustment 
disorder with mixed anxiety and depressed mood. However, the 
veteran admitted during his Travel Board testimony that he 
was not forthright with his VA examiner, and had a hard time 
discussing his symptoms with her. The examiner noted in her 
conclusion that the veteran's descriptions of his symptoms 
were not sufficiently severe, and that the timeline of the 
symptoms was unclear because of a lack of history of 
treatment. The examiner noted that it was this lack of 
sufficient symptoms that prevented him from receiving a 
diagnosis of PTSD.  

Since his October 2005 VA examination the veteran has had 
some development with regards to his psychological treatment; 
specifically the veteran has been receiving counseling from 
Uniontown CBOC (part of the Pittsburg (UD), PA VAMC) since 
July 2006.  The claims folder contains some limited progress 
notes from the counseling sessions at Uniontown CBOC, but it 
may not be a complete record of his treatment there.  The 
veteran also testified that he recently had treatment at 
Uniontown CBOC for a stroke, which he believes the admitting 
physician claimed could have been brought on by PTSD, but 
these records are not a part of the claims folder. Given the 
veteran's testimony, some evidence of PTSD demonstrated in 
the psychological testing at the VA examination, and 
pertinent medical evidence associated with the claims file 
since the VA examination, the Board finds that the veteran 
should be afforded a new examination to determine if he does 
suffer from PTSD.

Accordingly, the case is REMANDED for the following actions:

1.	Obtain treatment records pertaining to 
any treatment the veteran has received 
for his claimed psychiatric disability 
and from his recent stroke from the 
Pittsburg (UD), PA VAMC and Uniontown 
CBOC.  

2.	The veteran should be scheduled for a 
VA examination by a psychiatrist or 
psychologist to determine if he has 
PTSD due to combat-related events.  The 
veteran's claims file should be made 
available to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.  All 
tests deemed necessary, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  Following review 
of the claims file and examination of 
the veteran, the examiner should 
provide an opinion as to whether the 
veteran suffers from PTSD as a result 
of combat-related events.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.

3.	Thereafter, readjudicate the claim. If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).













	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




